Bullard, J,

delivered the opinion of the court.
This suit is brought against one of the defendants to render him liable for mal-administration of an estate of which he had been appointed administrator, and against the other, as his surety on his bond, given to the parish judge, conditioned for the faithful administration of the estate.
Judgment was rendered against the principal, who appears to have acquiesced, but an exception set up by the surety to the jurisdiction of the District Court was sustained, and the suit being dismissed as to him, the plaintiff appealed.
The only question presented in this case has been several times decided by this court, to wit: that the District Court has jurisdiction of a suit upon an administrator’s or curator’s bond against the surety. This was settled in the case of Elliott vs. White, 5 Louisiana Reports, 322, and again, at the present term, in the case of Ingram vs. Stokes, ante 26.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, so far as it relates to the *143surety, be avoided and reversed; that the exception to the jurisdiction be overruled, and that the case be reinstated and remanded for further proceedings according to law, the costs of the appeal to be borne by the appellee.